Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments filed on June 06, 2022 have been entered. Claims 1, 3-5, 7-11, and 13-20 remain pending in the application.

Claim Rejections - 35 USC § 103
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4.	Claims 1, 3-5, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Wheeler and in view of Icho et al., US 9183437 B2, herein referred to as Icho.

	Regarding claim 1, Wheeler discloses location information detecting sensors configured to detect location information of vehicle using a GPS (Paragraph 0032), an image information detecting sensor configured to detect vehicle-surrounding image information using a camera (Paragraph 0032), storage configured to store a map (Fig. 4 item 165), a processor configured to determine a size of a search region of the map based on reliability of the location information detected by the location information detecting sensor (Fig. 6A, Paragraphs 0059, 0049), search for candidate objects in the search region (Paragraph 0037), match candidate objects with the image information detected by the image information detecting sensor (Paragraph 0048), and estimate a current location of the vehicle based on a matching result to autonomously drive the vehicle (Paragraphs 0048-0049, Paragraph 0043), but fails to explicitly disclose variably determining a radius of a search region of the map having a reference coordinate as a center. However, Icho discloses determining a circle area with a specified point at the center (Col. 16 lines 4-12), as well as the area being able to be expanded or reduced to increase or decrease the number of information items to display (Col. 16 lines 55-64). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Wheeler to include variably determining a radius of a search area with a reference coordinate at the center. The motivation to do so would be to increase or decrease a search region to try to get as much information as necessary to identify the location of the reference center.

	Regarding claim 3, Wheeler in view of Icho discloses all the limitations of claim 1. Wheeler further discloses generating the reference coordinate using the location information and a previous compensation value (Paragraphs 0048-0049).

	Regarding claim 4, Wheeler discloses all the limitations of claim 3. Wheeler further discloses the previous compensation value being defined as a difference between location information detected previously and current location information (Paragraphs 0048-0049).

	Regarding claim 5, Wheeler discloses all the limitations of claim 3. Wheeler further discloses determining a search region of a predetermined shape having the reference coordinate as the center (Paragraphs 0059 and 0045).

	Regarding claim 8, Wheeler further discloses determine the size of the search region based on the previous compensation value (Paragraph 0059).

	Regarding claim 9, Wheeler further discloses recognizing an object included in the image information (Paragraph 0048), extracting a candidate object matching the recognized object from the candidate objects (Paragraph 0048), calculating the current location of the vehicle based on the extracted candidate object (Paragraph 0043), and defining the calculated current location as the final location (Paragraph 0043).

	Regarding claim 10, Wheeler further discloses calculating a difference between the final location and the location information (Paragraph 0048) and updating the previous compensation value based on the difference (Paragraphs 0048-0049).

	Regarding claims 11, 13-16, and 18-20, the claim limitations are similar to those in claims 1, 3-5, and 8-10 and are rejected using the same rationale as seen above in claims 1, 3-5, and 8-10.

5.	Claims 7 and 17 are rejected under 35 U.S.C. 103 under Wheeler, in view of Icho, and further in view of Kim.

Regarding claim 7, Wheeler discloses the use of a variance with regards to location information received by a GNSS receiver, but fails to explicitly disclose using a Horizontal Dilution of Precision (HDOP) calculation to determine the reliability of the location information. However, Kim teaches the use of a Dilution of Precision (DOP) calculation to indicate reliability of the GPS data ([0041]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Wheeler and use a Dilution of Precision (DOP) calculation to indicate reliability of the GPS data. In fact, Wheeler discloses that a common loss of accuracy in GNSS data is from Dilution of Precision (see Paragraph 0069). One of ordinary skill in the art would have been motivated to calculate a Dilution of Precision in order to determine a reliability of GNSS or GPS signals, and therefore reduce a common inaccuracy as stated by Wheeler.

	Regarding claim 17, the claim limitations are similar to those in claim 7 and are rejected using the same rationale as seen above in claim 7.

Response to Arguments
6.	Applicant’s arguments filed 02/22/2022 have been fully considered but they are not persuasive.

7.	Applicant’s arguments with respect to claims 1, 3-5, 7-11, and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664